APPEAL OF MOHAWK GLOVE CORPORATION.Mohawk Glove Corp. v. CommissionerDocket No. 2295.United States Board of Tax Appeals2 B.T.A. 1247; 1925 BTA LEXIS 2096; November 9, 1925, Decided Submitted July 15, 1925.  *2096  Consent of the parties can not confer jurisdiction on the Board where it does not exist by statute.  D. R. Hutchinson and Max Machles, Esqs., for the taxpayer.  Blount Ralls, Esq., for the Commissioner.  MORRIS*1248  Before MARQUETTE and MORRIS.  MORRIS: This appeal is from an alleged determination by the Commissioner of a deficiency in income tax for the fiscal year ended August 31, 1921, in the amount of $1,099.40.  Under date of January 15, 1925, the taxpayer was notified that an audit of its income-tax return for 1921 disclosed a deficiency in tax of $1,099.40 and that it had 30 days within which to file a protest, supported by additional evidence or brief, against the determination of the deficiency.  Under date of January 20, 1925, the taxpayer wrote the Commissioner that it had not received a copy of the revenue agent's recommendation and requested the same prior to deciding whether it would protest or agree to the deficiency suggested.  Under date of January 28, 1925, the taxpayer was furnished with the information requested.  On March 5, 1925, the taxpayer filed an appeal with this Board and the Commissioner filed an answer in due*2097  course.  The answer raised issues entirely on the merits.  A hearing was held before this Board on June 26, 1925.  Although the Commissioner admitted in his answer the jurisdiction of the Board, we can not take jurisdiction where it does not exist by statute.  . The letter received by the taxpayer was the usual 30-day letter giving it an opportunity to show cause, and not the determination of a deficiency by the Commissioner.  The appeal must therefore be dismissed.  ; ; ; .